IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JERMAINE TERRELL MILLER,       : No. 186 MM 2014
                               :
                 Petitioner    :
                               :
                               :
          v.                   :
                               :
                               :
SUPREME COURT OF PENNSYLVANIA, :
MIDDLE DISTRICT,               :
                               :
                 Respondent    :


                                      ORDER



PER CURIAM

      AND NOW, this 30th day of December, 2014, the Application for Leave to File

Original Process is GRANTED, and the Application for Extraordinary Relief is DENIED.